DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 April 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelb (US 8,191,691 B2).
Regarding claim 1, Gelb discloses a method of checking sealing of a brake caliper housing (128; fig. 9), the method comprising: providing a sensor (168) in fluid communication with a cavity of a brake caliper housing (128); and determining a level of moisture in the cavity with the sensor (water sensor 168 must be in fluid communication with a cavity of caliper housing 128 to be able to detect moisture within caliper housing 128; c. 8, ll. 5-13).
Regarding claims 2 and 3, Gelb discloses wherein the sensor (168) is disposed in the cavity and provides a visual indication of the level of moisture (water sensor 168 provides indication to the motor vehicle operator; c. 8, ll. 5-9) and the method further comprises removing the sensor (168) from the cavity and visually inspecting the sensor (168) to determine whether the level of moisture detected by the sensor exceeds a threshold amount (as water sensor 168 is a separate component from caliper housing 128, it may be removed and visually inspected; c. 8, ll. 5-9); further comprising replacing the sensor (168) when the level of moisture detected by the sensor (168) does not exceed the threshold amount (as water sensor 168 is a separate component from caliper housing 128, it may be removed and replaced).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the brake caliper housing defines a through hole that extends from the cavity, a plug is received in the through hole, and the sensor is disposed on the plug” in combination with the remaining claim elements as recited in claims 4-7.
The prior art does not disclose or suggest “wherein the brake caliper housing defines a through hole that extends from the cavity and wherein the sensor extends through the through hole” in combination with the remaining claim elements as recited in claims 8-12.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852